Case 1:20-mc-00009-STA Document1 Filed 11/02/20 Pageiof3 PagelD1

 

 

Application for Multi-Court Exemption from the
Judicial Conference's Electronic Public Access (EPA) Fees

1.) 1am requesting an exemption from fees for public access to electronic case records for the courts

selected below:
Courts of Appeal

[J All Courts of Appeal
(J First Circuit

[_] Second Circuit

(] Third Circuit

[_] Fourth Circuit

(J Fifth Circuit

[] Sixth Circuit

District Courts
[_] All District Courts
Alabama Middle
[_] Alabama Northern
[_] Alabama Southern
([] Alaska
[_] Arizona
[_] Arkansas Eastern
[_] Arkansas Western
[_] California Central
[] California Eastern
[] California Northern
[] California Southern
[_] Colorado
[_] Connecticut
[_] Delaware
[_] District of Columbia
[_] Florida Middle
[_] Florida Northern
Florida Southern
[_] Georgia Northern
[_] Georgia Middle
[_] Georgia Southern

[] Guam
[_] Hawaii
[_] Idaho

[_] Seventh Circuit
[_] Eighth Circuit
[J Ninth Circuit
[] Tenth Circuit
[_] Eleventh Circuit
[] D.C. Circuit

[_] Federal Circuit

illinois Northern
[_] Illinois Central

[_] Illinois Southern
[] Indiana Northern
[J Indiana Southern
[_] lowa Northern
lowa Southern
Kansas

[_] Kentucky Eastern
[_] Kentucky Western
[] Louisiana Eastern
[] Louisiana Middle
[-] Louisiana Western
[] Maine

[-] Maryland

[_] Massachusetts
[_] Michigan Eastern
[-] Michigan Western
[_] Minnesota

[_] Mississippi Northern
[_] Mississippi Southern
[_] Missouri Eastern
[_] Missouri Western
[_] Montana

Bankruptcy Appellate Panels (BAP)

[] First Circuit - BAP
[_] Sixth Circuit - BAP
[] Eighth Circuit - BAP
[_] Ninth Circuit - BAP
[] Tenth Circuit - BAP

Nebraska

[_] Nevada

[_] New Hampshire

[_] New Jersey

[-] New Mexico

[_] New York Eastern

[_] New York Northern

[_] New York Southern

[(_] New York Western

(-] North Carolina Eastern
(] North Carolina Middle
[-] North Carolina Western
[-] North Dakota

(-] Northern Mariana Islands
Ohio Northern

[_] Ohio Southern

[_] Oklahoma Eastern

[] Oklahoma Northern
[_] Oklahoma Western
[_] Oregon

[_] Pennsylvania Eastern
[_] Pennsylvania Middle
[-] Pennsylvania Western
[_] Puerto Rico

[_] Rhode Island

[_] South Carolina

[_] South Dakota

[_] Tennessee Eastern
[_] Tennessee Middle
Tennessee Western
[_] Texas Eastern

[_] Texas Northern

[_] Texas Southern

[_] Texas Western

[_] Utah

[-] Vermont

[_] Virgin Islands

[_] Virginia Eastern

[] Virginia Western

[_] Washington Eastern
[-] Washington Western
([] West Virginia Northern
[] West Virginia Southern
[_] Wisconsin Eastern
[_] Wisconsin Western

[_] Wyoming
Case 1:20-mc-00009-STA Document1 Filed 11/02/20 Page 2of3 PagelD 2

Bankruptcy Courts
[_] All Bankruptcy Courts
[_] Alabama Middle
[_] Alabama Northern
[_] Alabama Southern
[_] Alaska
[-] Arizona
[_] Arkansas Eastern
[_] Arkansas Western
[-] California Central
[_] California Eastern
[_] California Northern
[_] California Southern

[_] Colorado

[_] Connecticut

[_] Delaware

[_] District of Columbia
[_] Florida Middle

[_] Florida Northern
[_] Florida Southern
[-] Georgia Northern
[_] Georgia Middle

[_] Georgia Southern

[_] Guam

[-] Hawaii

[-] Idaho
National Courts

Judicial Panel on
Ce te toes
Multidistrict Litigation

2.) Iam an individual associated with

[] Illinois Northern
[_] Illinois Central

[_] Illinois Southern
[_] Indiana Northern
[_] Indiana Southern
[_] lowa Northern

[_] lowa Southern

[_] Kansas

[_] Kentucky Eastern
[-] Kentucky Western
[_] Louisiana Eastern
[-] Louisiana Middle
[_] Louisiana Western
[-] Maine

[-] Maryland

[_] Massachusetts
[-] Michigan Eastern
[_] Michigan Western
[_] Minnesota

[_] Mississippi Northern
[_] Mississippi Southern
[_] Missouri Eastern
[_] Missouri Western
[_] Montana

U.S. Court of
Federal Claims

O

O

[-] Nebraska

["] Nevada

[-] New Hampshire

[_] New Jersey

[-] New Mexico

[_] New York Eastern

[-] New-York Northern

[_] New York Southern

[_] New York Western

[-] North Carolina Eastern
[-] North Carolina Middle
[-] North Carolina Western
[-] North Dakota

[-] Northern Mariana Islands
[_] Ohio Northern

[_] Ohio Southern

[_] Oklahoma Eastern

[_] Oklahoma Northern
[_] Oklahoma Western
[_] Oregon

[-] Pennsylvania Eastern
[_] Pennsylvania Middle
[-] Pennsylvania Western
[_] Puerto Rico

U.S. Court of
International Trade

[-] Rhode Island

[-] South Carolina

[-] South Dakota

[_] Tennessee Eastern
[_] Tennessee Middle
[_] Tennessee Western
[_] Texas Eastern

[_] Texas Northern

[_] Texas Southern

[_] Texas Western

[_] Utah

[_] Vermont

[] Virgin Islands

[] Virginia Eastern

[_] Virginia Western
[_] Washington Eastern

[-] Washington Western
[_] West Virginia Northern
[_] West Virginia Southern
[-] Wisconsin Eastern

[_] Wisconsin Western

[-] Wyoming

 

 

the University of Colorado Boulder,

 

 

 

 

3.) Please summarize why the case information from the Public Access to Court Electronic Records
(PACER) service is needed and how it will be used. Also, please explain why an exemption from
the courts identified is necessary. If you need more space, please provide in an attachment.

 

I am doing research about different communicative activities during civil jury trials, and am starting this multi-year research project
analyzing judges' preliminary comments/instructions to juries. | would like to get transcripts of the jury trials in the video archives,
if possible full transcripts of the 30 trials. Attached is the list of cases in the nine courts, and a brief summary of my curriculum
vitae to document my research credentials.

 

 

 

 

 
Case 1:20-mc-00009-STA Document1 Filed 11/02/20 Page3of3 PagelD3

4.) In support of this application, I affirm the following:

a) An exemption from the Judicial Conference's EPA Fee is necessary in order to avoid
unreasonable burdens and to promote public access to information.

 

b) That the exemption will be for a definitive period of time: for downloading transcripts (a few days)

 

 

 

c) I understand that this fee exemption will apply only to me, will be valid only for the purposes
stated above, and will apply only to the electronic case files of the court(s) indicated above that are
available through the PACER service.

d) I agree that any data received through this exemption will not be sold for profit, will not be
transferred, will not be used for commercial purposes, and will not be redistributed via the Internet.

Declaration: | declare that all the above information is true and understand that a false statement
x may result in termination of my exempt access and an assessment of Electronic Public Access
usage fees. (The box must be marked or your request will not be considered)

 

 

303.513.0884
Applicant's Phone Number

 

 

Karen Tracy

 

 

Applicant's Printed Name
karen.tracy@colorado.edu

Applicant's email address

 

 

 

 

Professor of Communication

 

 

 

 

 

2034 Arch St., Unit S

 

Applicant's Titl
pplicant’s 1itle Applicant's Mailing Address

 

 

 

 

 

 

 

Mee tins te aie Philadelphia PA 19103

 

 

 

 

alice i State Zip Code
Applicant's Signature \J City ate ip Co

 

10.29.2020

 

 

 

Date

 

 

Please submit your completed, signed request via email to Multi-CourtExemptions@ao.uscourts.gov
or by mail to:

Attention: Multi-Court Exemptions
Court Programs Division
DPS-CSO-PRGD

One Columbus Circle, N.E.
Washington, DC 20544

** Requests sent through the US mail may take up to two weeks to clear security.**
